UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 (AMENDMENT NO. 11) OxySure® Systems, Inc. Delaware 71-0960725 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S.Employer Incorporation or Organization) Classification Code Number) Identification No.) OxySure Systems, Inc. 10880 John W. Elliot Drive, Suite 600 Frisco, Texas75034 (972) 294-6450 (Address and telephone number of principal executive offices and principal place of business) Julian T. Ross OxySure Systems, Inc. 10880 John W. Elliott Drive, Suite 600 Frisco, Texas75034 (972) 294-6555 (Name, address and telephone number for agent for service) Copies to Oswald & Yap LLP 16148 Sand Canyon Avenue Irvine, CA92618 Telephone: (949) 788-8900 Facsimile (949) 788-8980 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement is declared effective. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.£ If this Form is a post effective amendment filed under Rule 462(c) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.£ If this Form is a post effective amendment filed under Rule 462(d) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.£ If delivery of the Prospectus is expected to be made pursuant to Rule 434, check the following box.£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.x CALCULATION OF REGISTRATION FEE Proposed Proposed Maximum Maximum Amountof TitleofEachClassof AmountToBe OfferingPrice Aggregate Registration SecuritiesToBeRegistered Registered1 PerShare2 OfferingPrice Fee Selling Security Holders Issued Common Stock, $0.0004 par value per share 1,534,8163 $ 1.00 $ 1,534,816 $ 178.19 Common Stock, $0.0004 par value per share 5,000,0004 $ 1.00 $ 5,000,000 $ 580.50 Underlying Shares for Convertible Preferred Stock, $0.0005 par value per share 2,380,7495 $ 1.00 $ 2,380,749 $ 276.40 Total Registration Fee 8,915,565 $ 1.00 $ 8,915,565 $ 1,035.10 The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, or until the registration statement shall become effective on such dates as the Commission, acting pursuant to said Section 8(a), may determine. EXPLANATORY NOTE This Amendment No. 11 to the Registration Statement of OxySure Systems, Inc., a Delaware corporation (“Amendment No. 11”), does not relate to our preliminary prospectus which is not amended hereby.As such, this Amendment No. 11 does not include a copy of our preliminary prospectus.This Amendment No. 11 is being filed solely for the purpose of submitting certain exhibits. 1 In accordance with Rule 416(a), the Registrant is also registering hereunder an indeterminate number of additional shares of common stock that shall be issuable pursuant to Rule 416 to prevent dilution resulting from stock splits, stock dividends or similar transactions. 2 Estimated pursuant to Rule 457(a) of the Securities Act, solely for the purpose of computing the amount of the registration fee.The selling price of our Common Stock was established arbitrarily. 3 Represents shares of the Registrant’s common stock being registered for resale that have been issued to the selling security holders named in the Prospectus or a Prospectus supplement. 4 Represents shares of the Registrant’s common stock being registered for sale in a direct public Offering by the Registrant. 5 Represents shares of the Registrant’s common stock being registered for resale that have been or may be acquired upon the conversion of convertible preferred stock that has been issued to the selling stockholders named in the Prospectus or a Prospectus supplement. PART II INFORMATION NOT REQUIRED IN THE PROSPECTUS Item 13.Other Expenses of Issuance and Distribution The following table sets forth the costs and expenses payable by the Registrant relating to the sale of common stock being registered. SEC Registration Fee(1) $
